Case 8:20-cv-00089-DOC-JDE Document 50 Filed 11/20/20 Page 1 of 3 Page ID #:444




                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

 LITTLE ORBIT LLC, a California Limited
 Liability Company,                                         Case No.: 8:20-cv-00089-DOC-JDE

 Plaintiff,

        vs.

 DESCENDENT STUDIOS INC., a Texas
 corporation, and ERIC PETERSON, an
 individual,


 Defendants.


                               JOINT NOTICE OF SETTLEMENT

         Plaintiff and Defendants, by counsel, respectfully submit this joint notice of settlement of

 the above-captioned matter.

         The parties attended a judicial settlement conference on November 17, 2020. With the

 assistance of Hon. John D. Early, the parties were able to reach a settlement of this case.

         The parties ask the Court to please stay proceedings in this case. The parties are

 negotiating a more detailed written memorialization of settlement agreement which will include

 a consent order dismissing this case as settled with prejudice and providing for the court to retain

 jurisdiction to enforce the settlement agreement by motion.
Case 8:20-cv-00089-DOC-JDE Document 50 Filed 11/20/20 Page 2 of 3 Page ID #:445




                              Respectfully Submitted This 20th Day of November, 2020:




                                            By: /s/ Michael C. Whitticar
                                                     Counsel

                                            Michael C. Whitticar, VSB No. 32968
                                            7420 Heritage Village Plaza,
                                            Suite 101
                                            Gainesville, VA 20155
                                            Tel: (571) 386-2980
                                            Fax: (855) 295-0740
                                            Email: mikew@novaiplaw.com
                                            Counsel for Defendant
                                            Descendent Studios Inc. and,
                                            Eric Peterson Individually

                                            By: /s/ Nada I. Shamonki
                                                    Counsel

                                            Nada I. Shamonki (SBN 205359)
                                            MINTZ LEVIN COHN FERRIS
                                            GLOVSKY AND POPEO P.C.
                                            2029 Century Park East, Suite 3100
                                            Los Angeles, CA 90067
                                            Telephone: (310) 586-3200
                                            Facsimile: (310) 586-3202
                                            Email: nshamonki@mintz.com


                                            By:/s/ Danton Richardson
                                                    Counsel

                                            Danton Richardson
                                            Law Office of M. Danton
                                            Richardson
                                            131 N. El Molino Ave.,
                                            Suite 310
                                            Pasadena, CA 91109
                                            Tel: (949) 677-6434
                                            mdantonrichardson@yahoo.com
                                            Counsel for Plaintiff
                                            Little Orbit, LLC

                                       2
Case 8:20-cv-00089-DOC-JDE Document 50 Filed 11/20/20 Page 3 of 3 Page ID #:446




                                  CERTIFICATE OF SERVICE

        I hereby certify that on November 20th, 2020 a true and correct copy of the foregoing was

 served by email to the following:


 Danton Richardson
 Law Office of M. Danton Richardson
 131 N. El Molino Ave.,
 Suite 310
 Pasadena, CA 91109
 Tel: (949) 677-6434
 mdantonrichardson@yahoo.com
 Counsel for Plaintiff
 Little Orbit, LLC

                                                                 /s/ Michael C. Whitticar__
                                                                     Michael C. Whitticar




                                                3
